 CONSTRUCTION & GENERALLABORERSLOCAL 132117Construction and General Laborers LocalNo. 132,AFL-CIOand Brockway Glass Company,Inc. andGlass Bottle Blowers Association of the UnitedStates and Canada,Local 61.Case 18-CD-201tuate the purposes of the Act to assert jurisdictionhereinITTHE LABOR ORGANIZATIONS INVOLVEDMay 25, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by the Employer, BrockwayGlass Company, Inc, alleging that Construction andGeneral Laborers Local No 132, AFL-CIO (herein-after Laborers), had violated Section 8(b)(4)(D) ofthe Act by engaging in conduct with an object offorcing or requiring the Employer to assign certainwork to employees represented by it rather than toemployees represented by Glass Bottle Associationof the United States and Canada, Local 61 (hereinaf-terGlass Bottle Blowers) A hearing was held onMarch 3, 1976, before Hearing Officer Craig D Lef-flerAll parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues Thereafter, the Employer andLaborers filed briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe rulings of the Hearing Officer made at thehearing are free from prejudicial error They arehereby affirmedUpon the entire record in this proceeding, theBoard makes the following findingsITHE BUSINESS OF THE EMPLOYERThe Employer, Brockway Glass Company, Inc, aNew York corporation with facilities located inRosemount, Minnesota, is engaged in the manufac-ture of glass bottles During the past calendar year, itpurchased and received supplies and materials val-ued in excess of $50,000 from suppliers located out-side the State of Minnesota, and sold goods and serv-ices valued in excess of $50,000 directly to pointsoutside the State The parties stipulated, and we find,that the Employer is engaged in commerce or in anindustry affecting commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effec-The parties have stipulated, and we find, that thelabor organizationsinvolved arelabor organizationswithin themeaning ofSection 2(5) of the ActIIITHE DISPUTEA The Workin DisputeThe work in dispute is the tending of bricklayersduring rebuilding of a glass furnace at Employer'sRosemount plant tB Background and Facts of the DisputeThe Employer at its Rosemount plant is engagedin the manufacture of glass bottles It employs ap-proximately 340 production and maintenance em-ployees, all of whom are represented by Glass BottleBlowers The disputed work is part of the work to beperformed in connection with the rebuilding of oneof Employer's two furnaces 2 The rebuilding processtakes about 6 weeks The furnace under repair is thelargest of the two and supplies glass to five of theEmployer's eight bottlemaking machinesApproxi-mately 62 to 63 percent of the employees in the bar-gaining unit have no production work while this fur-nace is being refurbished From this group theEmployer has retained 55 employees on a senioritybasis and assigned them to various general laborclassifications 3 Of those retained approximately 30are performing the disputed bricklayer tending workAs more fully described,infra,the Laborers laidclaim to the work on several occasions prior to andincluding February 4, 1976 On or about February 8,1976, the actual reconstruction and rebuilding of thefurnace began On February 9, 1976, Laborers set upa picket line and various crafts engaged at the sitestopped work The picketing lasted 1 day At theMarch 3, 1976, hearing, the Employer estimated thefurnace rebuilding would be completed and the fur-nace in operation by March 9, 1976C Contentionsof thePartiesEmployer and Glass Bottle Blowers contend thereis reasonable cause to believe that Laborers violated'Originally the Laborers also claimed the teardown and cleanup workHowever during the hearing it disclaimed this aspect of the work'The furnace in question was last rebuilt in 19673The remainder were laid off224 NLRB No 22 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(b)(4)(D) and that the proceeding is proper-ly before the Board for determination of the disputeThey contend that on the basis of the Employer'sassignment and preference, as well as economy andefficiency of operations and the collective-bargainingagreement the Employer has with Glass Bottle Blow-ers, the work in dispute should be awarded to theemployees represented by that UnionLaborers contends that the work should be as-signed to employees it represents based on the agree-ment between the two International Unions, and be-cause the skills involved make it more economicaland efficient to assign the work to the laborersD Applicability of the StatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) that the parties have not agreed upon a meth-od for the voluntary adjustment of the dispute As tothe first, the testimony of Employer's plant manager,Arnold Cameron, corroborated by that of John Mc-Ginn, a Laborers representative, established that Mc-Ginn and a fellow Laborers representative, BonnieMercardo, visited Cameron on January 10, 1976, andseveral times thereafter, and on each occasion askedthat the work in dispute be assigned to LaborersCameron rejected all of these request At the conclu-sion of each of these conversations, one of the Labor-ers representatives would state "I guess we knowwhat we will have to do now " Following a telephonecall by McGinn to Cameron on February 4, 1976, inwhich the Laborers demand and the above commentwere repeated, Laborers on February 9, 1976, com-menced picketing the plant As noted previously,picketing continued for 1 dayWe conclude, there-fore, that there is reasonable cause to believe thatSection 8(b)(4)(D) of the Act has been violated andthat the dispute is properly before us for determina-tionThe parties have no agreed-upon method for thevoluntary adjustment of the disputeE Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors 4 TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-mon sense and experience reached by balancingthose factors involved in a particular case 5The following factors are relevant in making thedetermination of the dispute before us1The collective-bargaining agreementEmployer has a collective-bargaining agreementwithGlass Bottle Blowers covering the productionand maintenance unit, i e, the glass bottle bloweremployeesLaborers does not represent any ofEmployer's employeesThe Glass Bottle Blowersagreement has a clause which statesinter aliaWhen it is necessary to make major tank repairsor to rebuild tanks, the company will use avail-able and qualified employees whenever possibleto do this work 6Thus, Employer is obligated by the terms of its agree-ment with Glass Bottle Blowers to use employees inthe bargaining unit during these shutdowns if theyare qualified to tend the bricklayers during the re-building of the glass furnaces Laborers contends,however, that these employees are not so "qualified "To support this contention it presented testimony bybricklayers who worked on the job to the effect thatthe production employees were not able to tend totheir needs as well as laborers who have performedthiswork for them However, these bricklayers alsotestified that they nevertheless were able to performtheir duties while being tended by the glass bottleblowers, and that they had not complained to Em-ployer that the latter employees were inadequate tothe task The Employer is satisfied with their qualifi-cations and in the past has been able to complete therebuilding of its glass furnaces well within the plan-ned timetables using them to do the work in disputeWe conclude from all this that the glass bottle blow-ers in the above contract unit are qualified to tendbricklayers and thus, we find that the contract callsfor the assignment of the disputed work to them Ac-cordingly, this factor favors an award of the work toemployees represented by Glass Bottle Blowers2 Employer assignment and preferenceEmployer has assigned the work, and prefers anassignment, to employees represented by Glass Bot-tle Blowers These factors therefore favor employeesrepresented by that Union3Employer, area, and industry practiceEmployer presented evidence that it has been its4 N L R B v Radio and Television Broadcast Engineers Union Local 1212'International Association of Machinists Lodge No 1743 AFL-CIO (J AInternational Brotherhood of Electrical Workers AFL-CIO [Columbia BroadJones Construction Company)135 NLRB 1402 (1962)castingSystem]364 U S 573 (1961)6The furnaces are sometimes referred to as tanks CONSTRUCTION & GENERAL LABORERS LOCAL 132119practice and the practice of other employers in theglass industry to assign bricklayer tending to theirglass bottle blower employees Laborers presentedevidence that at least on two other occasions at glassbottle plants, one involving this plant in 1967,7 labor-erswere assigned to tending bricklayers who wererebuilding furnacesLaborers also presented evi-dence indicating that it was the practice elsewhere inthe area to use laborers with experience in fire brickinstallation for such work Thus, it would appear thatthe area and industry practice is at least mixedWeconclude this factor does not favor either competinggroup of employees4 Relative skillsAs noted above, Laborers contends that regularproduction employees do not possess the skill neces-sary to do this workWe have already rejected thiscontention But Laborers further contends that theemployees it represents are better qualified to do thework than glass bottle blowers It points in particularto the requirement that the employees tending thebricklayers be able to cut the brick in accordancewith the bricklayer's markings, and that laborers aremore qualified to do such work The bricklayers whotestified also stated that the laborers who had experi-ence working with them in the past were better ableto anticipate their needs and that this made themmore efficient Employer, on the other hand, con-tends that the disputed work is largely a question ofhaving necessary material at the site, and using pro-duction employees familiar with the plant and itswarehouse facilitiesmade them equally capable ofperforming it The record indicates that the workdoes not require a high level of skill and that it canbe performed equally well by either group of employ-eesWe conclude, therefore, that this factor favorsneither claim for the worker, that the respective levels of skill do not favoreither group But the record does show that in otherrespects it is more economical to assign the work toglass bottle blowers They can be switched to variousjobs within the bargaining unit when vacancies oremergencies arise, and they are acquainted with theplant layout and rules, and thus have less difficulty inadjusting to changes in employment In addition, byusing its production workers, Employer is able toavoid laying off many of its regular employees there-by keeping at hand a ready supply of experiencedglass bottle blowers who might otherwise be forcedto seek other employment, obtain it, and hence belost to Employer as future employees Conversely,the employees who are so retained are benefited inthat there is no break in their fringe benefits and theyare saved from loss of income and other problemsusually arising from layoffs Laborers argues, on theother hand, that because of a general economic de-cline in the area, its members are available for andneed the work, now face the same economic hardshipthat the glass bottle blowers would if they were laidoff and replaced by Laborers, and hence, these factsbalance the problems attendant to laying off theEmployer's employees However, in considering thefactor of economy and efficiency, we do not look tothe state of the economy as a whole, but rather to theeconomic effect on an employer's present work force,expecially where, as here, the employer hires his em-ployees on a long term basis 8 In view of the fore-going, it clearly is more efficient and economical forEmployer to use his regular work force than it wouldbe to provide short term employment to a group ofemployees with whom it would have only a brief ca-sual relationshipTherefore, we conclude that thisfactor favors the glass bottle blowers employed bythe Employer6 TheInternational agreement5Economy, efficiency of operation, and economicimpactEmployer and Glass Bottle Blowers urged that it ismore efficient and economical to use glass bottleblowers than laborers to do the work in questionLaborers claims that by using laborers Employer canachieve greater efficiency and economy because theypossess more varied skills in relation to the job ofrebuilding glass furnaces and are more skillful at thework in disputeWe have already concluded, howev-7Employer witnesses had no recollection of this and testified that glassbottle blowers had been used to tend bricklayers every time the glass fur-naces at this plant were repaired and rebuilt Employer asserts however thateven if laborers were on the job in 1967, glass bottle blowers were tooThe Laborers and Glass Bottle Blowers have anInternational agreement which states as followsTending brick masons on all new constructionincluding the rebuilding of tanks or furnaces isthe work jurisdiction of the Laborers Interna-tionalUnion of North America Where plantowners elect to contract out work involved intearing down and rebuilding tanks or furnacesthe work should be performed by members oftheLaborers InternationalUnion of NorthAmericaWhile the two unions are signatories to this agree-sThe situation herein is to be distinguished from the usual type of workdispute in the construction industry where either group of employees seek-ing the work would be employed on a relatively short term basis 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, the Employer is not and thus is not bound byit INevertheless, since the terms of this agreementcall for the work to be assigned to laborers, this fac-tor favors the award of the work to employees repre-sented by Laborers However, it is outweighed by theefficiency and economy in operation achieved byEmployer by using its own employees, the fact thatthe award of the disputed work to laborers wouldrequire layoff of additional numbers of those em-ployees, and the collective-bargaining agreement be-tween the Employer and Glass Bottle Blowers givingemployees represesented by the latter jurisdictionover such work7 Prior casesConclusionsBased on the entire record, and after full consider-ation of all relevant factors, we shall assign the workin dispute to the glass bottle blowersWe reach thisconclusion particularly in view of the Glass BottleBlowers contract with the Employer, the Employer'sassignment and preference, the relative economy, ef-ficiency of operation and economic impact, andprecedent as represented by the Board's determina-tion inMidland Glass, supraIn making this determi-nation we are assigning the disputed work to employ-eeswho are represented by Glass Bottle BlowersAssociation of the United States and Canada, Local61, but not to that Union or its membersThe Employer relies onLaborers'InternationalUnion of NorthAmerica,AFL-CIO, Local 712 (Mid-land GlassCompany, Inc),197 NLRB155 (1972), insupport of its contentions regarding the determina-tion of this dispute That case involved another em-ployer in the glass industry,and the Board, undersubstantially similar circumstances and in the face ofthe identical agreement between the Laborers andGlass Blowers International,awarded the work toemployees represented by a local of the latter UnionLaborers contends that the International agreementin the circumstances of this case,however,should beaccorded a greater weight here than inMidlandandthat decision ignored 10We disagree Indeed, whilethis prior case is not accorded controlling weight inour determination of the dispute in this case, it is afactor that we have considered since the factual situ-ation in the two cases are similar Accordingly, prec-edent favors the employees represented by GlassBottle Blowers9 SeeN L R B v Plasterers Local Union No 79, Operative Plasterers' andCement MasonsInternationalAssn AFL-CIO [TexasStateTile & TerrazzoCo Inc]401 U S 973 (1971)10 CitingLocal Union No 68, Wood, Wire and LathersInternational UnionAFL-CIO (Acoustics & Specialties, Inc)142 NLRB 1073 (1963)DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute1Employees employed by Brockway Glass Com-pany, Inc, Rosemount, Minnesota, who are current-ly represented by Glass Bottle Blowers Associationof the United States and Canada, Local 61, are enti-tled to perform the work of tending bricklayers re-building glass furnaces at the Employer's plant2Construction and General Laborers Local No132, AFL-CIO is not entitled and has not been enti-tled by means proscribed by Section 8(b)(4)(D) ofthe Act to force or require the Employer to award theabove work to its members or to employees it repre-sents3Within 10 days of the date of this Decision andDetermination of Dispute, Construction and GeneralLaborers Local No 132, AFL-CIO shall notify theRegional Director for Region 18, in writing, whetheror not it will refrain from forcing or requiring theEmployer by means proscribed by Section 8(b)(4)(D)to award the work in dispute to its members or toemployees it represents rather than to employees rep-resented by Glass Bottle Blowers Association of theUnited States and Canada, Local 61